Citation Nr: 0518655	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1983.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, for additional 
development.  Following the completion of the requested 
actions, the case was returned to the Board for further 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Further remand of this matter is requested by the veteran's 
service representative on the basis of the AMC's failure to 
request that this appeal be reviewed by the local 
representative from the Disabled American Veterans.  The 
record reflects that the AMC directed the veteran's claims 
folder to the American Legion for review and that such 
organization prepared and furnished a VA Form 646, Statement 
of Accredited Representative in an Appealed Case in March 
2005, prior to the AMC's return of the case to the Board.  No 
such input was sought from the Disabled American Veterans.  
At all times relevant to this appeal the appellant's 
appointed representative has been the Disabled American 
Veterans.  Permitting review by the American Legion 
represents significant privacy and due process violations 
that requires corrective action through further remand of 
this case.  

It, too, is noted that on remand the veteran furnished to the 
AMC a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, noting 
treatment by a Dr. Stone of Springfield, Missouri, from 1983 
to 1986, and examination or treatment by the Social Security 
Administration from 1983 to 1993.  While records from the 
Social Security Administration were obtained on remand, it is 
not shown that the AMC ever attempted to obtain records from 
Dr. Stone or request that the veteran provide more complete 
identifying data with respect to Dr. Stone, including his 
full name and last known street address.  Further action in 
this regard is required for compliance with the VA's duty to 
assist obligation.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, this matter is again REMANDED for the following 
actions:

1.  The AMC/RO must request in writing 
that the veteran provide additional 
identifying information relating to the 
treatment he received from Dr. Stone of 
Springfield, Missouri, from 1983 to 1986, 
including Dr. Stone's full name, his 
address, and the nature of the disorder 
for which treatment was provided.  Based 
on the veteran's response, and the 
information previously reported in the 
veteran's May 2004 authorization, the RO 
must attempt to obtain any and all 
records of Dr. Stone for inclusion in the 
veteran's claims folder.  

2.  Lastly, the RO must readjudicate the 
question of the whether new and material 
evidence has been submitted to reopen the 
veteran's claim of entitlement to service 
connection for schizophrenia, on the 
basis of all of the evidence of record 
and all pertinent legal authority, 
inclusive of the provisions of 38 C.F.R. 
§ 3.156 (2001). If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response from the 
Disabled American Veterans, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



